Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20, 23, 29, 31, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,695,505 (“Yoon”) in view of US Patent No. 6,193,732 (“Frantzen”).
Regarding claim 18, Yoon teaches a method of fabricating an occlusion clip (col. 1 lines 6-12, col. 1 line 66 – col. 2 lines 9), the occlusion clip precursor (10) including a pair of occlusion arms (28 & 30, figs. 1 & 2; col. 6 lines 10-14, 17-20 & 39-52) and a pair of biasing arms (24 & 26, figs. 1 & 2; col. 6 lines 21-25), where a respective gap separates each of the pair of occlusion arms from a respective one of the pair of biasing arms along a majority of a dominant longitudinal dimension of the occlusion clip (figs. 1 & 2; col. 6 lines 16-38).
Yoon teaches to preload the occlusion clip precursor (col. 6 lines 53-62), but fails to explicitly teach cutting out an outline of an occlusion clip precursor from a sheet of material; and, compressing the occlusion clip precursor to preload the pair of occlusion arms to form an occlusion clip. However, these limitations would have been obvious in view of Frantzen.
Similarly to Yoon, Frantzen is also directed to clips for occluding anatomical structures (col. 1 lines 5-17). Also similarly to Yoon, Frantzen teaches to preload the arms such that they are held in a normally closed position (col. 2 lines 54-57, col. 9 lines 14-19). Yoon teaches to form the clip by first cutting a precursor from a sheet of material via a wire-EDM process (fig. 1A, col. 8 lines 27-63). Subsequently, the arms of the clip precursor are pressed to bias the arms against each other with a predetermined amount of force (fig. 1B, col. 8 line 64 – col. 9 line 19). 
In this case, both Yoon and Frantzen are directed to occlusion clips having arms that are formed to have a normally closed position such that the arms are preloaded against each other. Frantzen teaches one of skill in the art that such a clip can be formed by cutting the outline of the clip from a sheet of material via an EDM process, and, subsequently, compressing the arms to apply the preload. It would be predictable to form the clip of Yoon in a variety of ways (Yoon, col. 6 lines 58-61; Frantzen, col. 8 lines 28-41), including, cutting the outline of a precursor from a sheet of material via a wire-EDM process, and, subsequently, preloading the arms by compressing them against each other. Thus, it would be obvious to modify Yoon to form the clip by cutting the outline of a precursor from a sheet of material via a wire-EDM process, and, subsequently, preloading the arms by compressing them against each other.
Regarding claim 19, as detailed in the rejection to claim 18 above, Yoon et al. further teach the step of cutting out the outline is performed using electrical discharge machining.
Regarding claim 20, as detailed in the rejection to claim 18 above, Yoon et al. further teach the electrical discharge machining includes wire electrical discharge machining.
Regarding claim 23, Yoon et al. further teach the occlusion clip comprises a continuous length of material (Yoon, fig. 1, col. 6 lines 6-9) interposing a pair of terminal ends (Yoon, fig. 1, i.e. ends 36 & 38), the continuous length of material including a first turn having a greater than 150 degree change of direction (Yoon, fig. 1, portion 32), a second turn having a greater than 150 degree change of direction (Yoon, fig. 1, portion 34), a third turn having a greater than 150 degree change of direction (Yoon, fig. 1, portion 22), where the third turn occurs at a proximal end of the occlusion clip (Yoon, fig. 1), where the first and second turns occur proximate a distal end of the occlusion clip (Yoon, fig. 1), where the proximal end and the distal end are opposite one another, and where the pair of terminal ends occur proximate the proximal end of the occlusion clip (Yoon, fig. 1, wherein ends 36 & 38 are proximate third turn 22 which is at the proximal end of the clip).
Claim 29 recites compressing the occlusion clip precursor includes setting a gap between each of the pair of occlusion arms and a respective one of the pair of biasing arms. The natural logical result of compressing the arms of Yoon et al. is to form a final clip wherein each of the occlusion arms is positioned a desired distance away from each of the biasing arms. 
Regarding claim 31, Yoon et al. fails to explicitly teach compressing the occlusion clip precursor establishes a preload of at least 1.12 pounds of force. However, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
In this case, Yoon et al. teaches to form a clip having a predetermined preload, but is silent as to specific ranges of preloads. Since the general conditions of the claim are disclosed by the prior art, and, the claimed preload does not appear to be a critical feature of the invention, discovering optimal or workable preloads is not inventive. Merely changing the degree of the preload, even if it produces better results than prior inventions, does not sustain a patent. See MPEP 2144.05(II)(A).
Claim 32 recites compressing the occlusion clip precursor imparts a substantially constant closing force upon the pair of occlusion arms. Yoon et al. teaches that compressing the arms applies a predetermined amount of residual force to the arms such that the arms will always apply at least a predetermined minimum amount of force (Frantzen, col. 9 lines 14-19). As such, one of ordinary skill in the art will readily appreciate that compressing the arms of the clip imparts a substantially equal preload on each of the arms that remains substantially constant during the life of the clip.
Regarding claim 37, Yoon et al. further teach the outline of the occlusion clip precursor includes at least three C-shapes lying along a common plane (fig. 1 of Yoon, wherein portions 22, 32 & 34 all form a C-shape that lie in a plane that forms a cross-section of the clip). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 18 above, and further in view of USPGPub No. 2014/0259629 (“Dion”).
Regarding claim 27, Yoon et al. fails to explicitly teach removing material from the occlusion clip precursor post cutting out the outline and prior to compressing the occlusion clip precursor. However, post machining operations are generally known in the art of manufacturing. 
Dion is directed to manufacturing surgical devices/tools via wire EDM (paras. [0002]-[0004]). Dion teaches that it is known when manufacturing surgical devices/tools to use a wire-EDM process to produce an initial contour that crudely or approximately resembles the final shape (i.e., the shape may approach a near or net-near shape of the final implant), with many of the dimensions of the initial contour slightly larger in dimension, thereby allowing for varying amounts of material removal during subsequent processing operations to create the final contour (para. [0104]). It is desirous to have a thin layer of material remaining on the initial contour that can be removed via mechanical machining, such as milling, grinding, or polishing, to reduce surface variations and roughness (para. [0104]). 
In this case, Yoon et al. teaches to cut the outline of the occlusion clip precursor (surgical tool) via a wire-EDM process. Dion teaches that when creating a surgical tool via a wire-EDM process, it is advantageous to leave a thin layer of material to be removed during a subsequent machining operation to help reduce surface variations and/or roughness. Since .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 18 above, and further in view of USPGPub No. 2005/0277959 (“Cosgrove”).
Regarding claims 21 and 22, Yoon et al. fails to explicitly teach wrapping the occlusion clip in a fabric, wherein, the fabric comprises a fabric tube that promotes tissue ingrowth. However, this limitation would have been obvious in view of Cosgrove.
Similarly to Yoon et al., Cosgrove is directed to clips for clamping around anatomical structures (paras. [0001] & [0072]). Cosgrove teaches encasing the occluding arms with a fabric 60 (fig. 6C, para. [0077]). The fabric promotes tissue ingrowth, which assists with retaining the clamp in place (para. [0077]). Cosgrove further teaches that the fabric can be placed on occluding arms that comprise projections to further help prevent clamp movement or migration (fig. 9, para. [0080]).
It would have been obvious to encase, i.e. wrap, the occluding arms of Yoon et al. in a fabric in order to promote tissue ingrowth to help with retaining the clip in place. Both Yoon et al. and Cosgrove teach C-shaped occlusion clips to occlude anatomical structures. Cosgrove teaches one of ordinary skill in the art that it is known to wrap the occluding arms in a tubular fabric in order to promote tissue ingrowth to assist in retaining the clip in position. Since Cosgrove teaches that the fabric can be used with other means to help keep the clip in place such as protrusions on the occlusion arms, there would be a reasonable expectation of success of wrapping the clip of Yoon in a tubular sleeve and that doing so will promote tissue growth.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 18 above, and further in view of USPGPub No. 2014/0142597 (“Winkler”) and Cosgrove.
Regarding claim 33, Yoon et al. fails to explicitly teach positioning a fabric tube over the pair of occlusion arms and the pair of biasing arms. However, this would be obvious in view of Winkler and Cosgrove. 
Similarly to Yoon et al., Winkler is directed to C-shaped occlusion clips having a pair of arms 130, 132 to occlude anatomical structures (figs. 1, 3 & 4, para. [0003]). Winkler teaches to encase the C-shaped clip in a C-shaped cylindrical sleeve (para. [0073]). Winkler further teaches the sleeve to be formed out of a fabric that promotes tissue ingrowth. After encasing the clip, the ends of the sleeve are closed (para. [0073]).
It would have been obvious to encase, i.e. wrap, the C-shaped clip of Yoon et al. in a C-shaped tubular fabric in order to promote tissue ingrowth. The natural logical result of encasing the clip of Yoon et al. in a C-shaped tubular fabric is than both the occlusion arms and biasing arms will be encased. Both Yoon et al. and Winkler teach C-shaped occlusion clips to occlude anatomical structures. Winkler teaches one of ordinary skill in the art that it is known to wrap the clip in a C-shaped tubular fabric in order to promote tissue ingrowth, and then to close the ends of the fabric. Since the clips of Yoon et al. and Winkler both have a general C-shape, there would be a reasonable expectation of success of wrapping the clip of Yoon et al. in a tubular sleeve and closing the ends of the sleeve. There would further be a reasonable expectation of success of the clip functioning as intended in view of Cosgrove as detailed below.
Similarly to Yoon et al., Cosgrove is directed to clips for clamping around anatomical structures (paras. [0001] & [0072]). Cosgrove teaches encasing the occluding arms with a fabric 60 (fig. 6C, para. [0077]). The fabric promotes tissue ingrowth, which assists with retaining the clamp in place (para. [0077]). Cosgrove further teaches that the fabric can be placed on occluding arms that comprise undulations/projections to further help prevent clamp movement or migration (fig. 9, para. [0080]).
It would have been obvious to modify the teeth of Yoon et al. to be smoother projections such as undulations. Both Yoon et al. and Cosgrove teach C-shaped occlusion clips having fabric thereon. While Yoon teaches the clip to have teeth on the grasping surface, Yoon teaches that various structures can be used for forming the grasping surfaces (Yoon, col. 7 lines 6-18). Cosgrove teaches that undulations/projections can be used to help maintain the clip in 
Claim 34 recites at least a portion of the fabric tube concurrently circumscribes at least one of the pair of occlusion arms and at least one of the pair of biasing arms, in addition to a gap therebetween. As detailed in the rejection to claim 33 above, the C-shaped tubular fabric encases each of the occlusion and biasing arms. In addition, at least when held in the open position (fig. 2 of Yoon), the fabric will also delimit a gap between the arms since the arms are encased by the fabric.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 18 above, and further in view of USPGPub No. 2014/0058411 (“Soutorine”).
Regarding claim 30, Yoon et al. further teach the sheet of material comprises a metal (Frantzen, col. 8 line 64 – col. 9 line 3). Yoon et al. fails to explicitly teach the sheet of material having a thickness of approximately 1/8 inch. However, this would have been obvious in view of Soutorine.
Similarly to Yoon et al., Soutorine is directed to C-shaped surgical clips for occluding blood vessels (figs. 1 & 2A-2C, paras. [0002] & [0003]). Soutorine teaches that the clips 100 can have a width, which is in a direction into the page when viewing fig. 1 of Soutorine, of between 1 and 10 millimeters (paras. [0086] & [0175]).
It would be obvious to modify Yoon et al. such that the clip has a thickness of 1-10 millimeters. Both Yoon et al. and Soutorine teach a C-shaped surgical clip configured to occlude blood vessels. Soutorine teaches that it is known for such clips to have a width/thickness of 1 to 10 millimeters. As such, it would be predictable that providing a clip having a width of 1-10 millimeters will be suitable for its intended function.
Since the claimed thickness lies within the range taught by Yoon et al. a prima facie case of obviousness exists. See MPEP 2144.05(I).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 18 above, and further in view of USPGPub No. 2011/0029028 (“Peters”).
Regarding claim 24, Yoon et al. fail to explicitly teach submerging the sheet of material in a dielectric bath prior to cutting out the outline. However, this limitation would have been obvious in view of Peters.
Peters is directed to manufacturing medical devices by electrical discharge machining (paras. [0002] & [0006]). Peters teaches that in a wire EDM process, the workpiece is disposed within an dielectric bath and a power source applied a voltage potential between the wire and an electrical contact while the workpiece is within the bath (fig. 1A, para. [0022]).
It would be obvious to modify Yoon et al. to perform the wire electric discharge machining within a dielectric bath. Yoon et al. teaches to cut the clip out of stock material by wire electric discharge machining (Frantzen, col. 8 lines 34-35 & 58-63), but, is silent as to the process of wire EDM. Peters teaches one of ordinary skill in the art that it is known to perform wire EDM after the workpiece is submerged in a dielectric bath. As such, it would be predictable that performing the wire EDM process of Yoon et al. in a dielectric bath will allow the wire EDM process to cut the workpiece into the occlusion clip precursor.
Claim 25 recites submerging the sheets of material in a dielectric bath prior to cutting out the outline of the plurality of occlusion clip precursors. As detailed in the rejection to claim 24, above, this limitation would have been obvious in view of Peters.
Yoon et al. fails to explicitly teach cutting out the outline of the occlusion clip precursor from the sheet of material includes cutting the outline of a plurality of occlusion clip precursors from sheets of material. However, duplication of known parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144(VI)(B). 
In this case, Yoon et al. teach cutting the outline of an occlusion clip precursor from a sheet of material as required by the claims. Therefore, merely duplicating the cutting process with a plurality of sheets of material produces the expected result of creating a plurality of occlusion clip precursors. As such, this limitation is an obvious and predictable modification that has no patentable significance.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 18 above, and further in view of USPGPub 2008/0230971 (“Farooqui”).
Claim 26 recites cutting out the outline of the occlusion clip precursor includes cutting out the outline of a first occlusion clip precursor from the sheet of material and cutting out the outline of a second occlusion clip precursor from the sheet of material, the first and second occlusion clip precursors having an identical shape, and the sheet of material is the same sheet of material. This limitation would have been obvious in view of Farooqui.
Farooqui teaches that it is known when manufacturing products to produce a plurality of products from a single raw material (figs. 6-8, paras. [0002], [0026], [0033], and [0037]-[0040]). Farooqui teaches that subtractive manufacturing of many components from a single raw material provides increased productivity and consistency (para. [0043]).
It would be obvious to modify Yoon et al. such that a plurality of clips are cut from a single material to provide increased productivity and consistency. Yoon et al. teaches to cut clips from stock material. Farooqui teaches that when manufacturing a plurality of parts it is optimal to manufacture the parts from a single raw material. Since both Yoon et al. and Farooqui teach to cut out parts via subtractive manufacturing, there would be a reasonable expectation of success of cutting a plurality of occlusion clips from a single stock material.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 27 above, and further in view of Winkler.
Claim 28 recites material is removed from the occlusion clip precursor to change a profile of a tissue engaging surface. As detailed in the rejection to claim 27, above, it would be obvious to remove material from the entire initial contour of the clip, including the tissue engaging surfaces. 
Yoon et al. fails to explicitly teach changing a profile of a tissue engaging surface from a block C-shaped profile to an arcuate profile. This limitation would have been obvious in view of Winkler.
Similarly to Yoon et al., Winkler is directed to C-shaped occlusion clips having a pair of arms 130, 132 configured to occlude anatomical structures (figs. 1, 3 & 4, para. [0003]). Winkler 
In this case, both Yoon et al. and Winkler teach C-shaped occlusion clips having a pair of arms configured to occlude anatomical structures. While Yoon et al. teaches the tissue engaging surface to have teeth, Yoon teaches that various other structures are possible (Yoon, col. 7 lines 6-18). Winkler teaches one of ordinary skill in the art that the tissue engaging surfaces may be convex. As such, it would be predictable that substituting convex surfaces in place of the teeth of Yoon et al. will provide an occlusion clip that is suitable for its intended use. Thus, it would be obvious to modify Yoon et al. such that the post wire-EDM machining forms a convex profile on the occlusion arms instead of teeth.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 33 above, and further in view of US Patent No. 1,915,229 (“Henry”).
Regarding claim 35, Yoon et al. fail to explicitly teach repositioning the fabric tube over the pair of occlusion arms and the pair of biasing arms includes repositioning an end of the fabric tube within a recess of the occlusion clip and crimping the occlusion clip to secure the fabric tube within the recess. However, crimping is a known way of securing components.
Henry is directed to securing fabric to a clip (page 1 lines 7-18 & 54-59). Henry teaches the clip forming a recess between two ends x1, x2 of the clip x (figs. 15 & 16). Henry teaches to insert the fabric b between portions x1, x2 of the clip x and then to secure the fabric b to the clip by crimping the portions x1, x2 towards each other and the fabric, thereby holding the fabric in place (fig. 13, page 1 line 95 – page 2 line 19). 
It would have been obvious to secure the ends of the fabric tube of Yoon et al. by providing at least one recess on at least one of the arms of the clip, placing at least one of the ends of the fabric therein, and crimping the portions of the clip delimiting the recess together to secure the end of the fabric in the recess. Yoon et al. teaches to encase the clip in a fabric tube and then to secure the fabric and clip together. However, Yoon et al. is silent as to how the fabric and clip are secured. Henry teaches one of ordinary skill in the art that it is known to secure fabric to a clip by placing the fabric in a recess of the clip and crimping the clip to secure the fabric in the recess. Since Yoon et al. teaches to form occlusion clips of different complexity .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 33 above, and further in view of USPGPub No. 2014/0309671 (“Basic”).
Claim 36 recites the fabric tube includes at least one open end prior to repositioning the fabric tube over the pair of occlusion arms and the pair of biasing arms. Yoon et al. teaches the C-shaped tubular fabric to have at least one open end that is closed after encasing the clip (Winkler, para. [0073]).
Yoon et al. fail to explicitly teach the method further comprising sewing the at least one open end closed subsequent to repositioning the fabric tube over the pair of occlusion arms and the pair of biasing arms. However, this limitation would have been obvious in view of basic.
Basic is directed to a surgical instrument used to occlude blood vessels (para. [0001]). Basic teaches the occlusion device to have a pair of arms 51, 52 configured to clamp the blood vessels (figs. 8 & 10, paras. [0093] & [0095]). Basic further teaches the arms 51, 52 to have covers 65, 66 thereon (figs. 8-10, para. [0095]). The covers are made of fabric and are attached to the arms by folding the covers and subsequently sewing the folded parts together (paras. [0104] & [0105]).
	It would have been obvious to close the ends of the fabric tube of Yoon et al. by sewing the ends shut. Yoon et al. teaches to encase the clip in a fabric tube and then to close the ends thereof. However, Yoon et al. is silent as to how the ends of the fabric tube are closed. Basic teaches one of ordinary skill in the art that fabrics configured to be attached to arms of occluding devices can be sewn. As such, it would be predictable that sewing the ends of the fabric tube of Yoon et al. will satisfactorily attach the fabric to the clip and provide an occlusion clip suitable for its intended use.	
Claims 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 18 above, and further in view of US Patent No. 5,593,414 (“Shipp”).
Claim 38 recites compressing the occlusion clip precursor to preload the pair of occlusion arms imparts a non-uniform closing force across the pair of occlusion arms. This limitation would have been obvious in view of Shipp.
Shipp is directed to a litigation clip to clamp around a vessel (col. 1 lines 10-14).  Shipp teaches that in prior clips, the force applied to the vessel can be variable, and, have a tendency to slip off the vessel because of the low coefficient of friction. To remedy these disadvantages, Shipp discloses a clip 10 similarly to Yoon et al. in that it is preloaded in the relaxed position (figs. 5 & 6, col. 4 line 65 – col. 5 line 3). Shipp teaches to curve one of the arms 18, such that only the distal end of the arm 18 contacts arm 30 in the relaxed position, in order to enhance clamping force distribution and prevent the clip from slipping off the vessel (figs. 4-6, col. 1 lines 34-38 & 55-66; col. 3 lines 45-48, col. 5 lines 12-17).
It would be obvious to modify one of the occlusion arms of Yoon et al. to have a curvature such that the distal end of the arm first contacts the opposing occlusion arm. Yoon et al. teaches a clip having substantially parallel occlusion arms/surfaces. Shipp teaches one of ordinary skill in the art that this could lead to variable force applied to an anatomical structure and/or a tendency for the clip to slip off the anatomical structure. Shipp teaches one of ordinary skill in the art that providing one of the occlusion arms/surfaces to have a slightly rounded shape such that the distal end of the arm/surface first contacts the opposing occlusion arm will provide a better force distribution to an anatomical structure and mitigate the likelihood of the clip slipping off the anatomical structure. In view of Shipp it would be predictable that modifying one of the occlusion arms of Yoon et al. to have a rounded shape, wherein the distal end of the arm first contacts the opposing arm, will provide an occlusion clip suitable for occluding an anatomical structure without slipping off.
Given the above modification, since one of the occlusion arms is slightly rounded, the preload across the occlusion arms will be non-uniform.
Claim 39 recites compressing the occlusion clip precursor to preload the pair of occlusion arms and impart the non-uniform closing force includes preloading distal ends of the occlusion arms more heavily than proximal ends of the occlusion arms. The natural logical result of modifying Yoon et al. as detailed in the rejection to claim 38 above, i.e. so that one of the occlusion arms is slightly rounded such that the distal end of the arm first contacts the opposing arm, is that the distal end will be preloaded more heavily than the proximal ends.
Regarding claim 41, Yoon et al. further teaches preloading distal ends of the occlusion arms more heavily than proximal ends of the occlusion arms is operative to retard tissue clamped between the occlusion arms from squeezing out beyond the distal end when clamping tissue therebetween (Shipp, col. 1 lines 34-38 & 55-66, col. 3 lines 45-48). 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 23 above, and further in view of Shipp.
Claim 40 recites the same limitation found in claim 39. As such, claim 40 is obvious in view of Shipp for the same reasons detailed in claim 39 above.
Claims 18-20, 23, 29, 31, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen in view of Yoon.
Regarding claim 18, Frantzen is directed to a method of fabricating an occlusion clip (col. 1 lines 5-17). Claim 18 also recites cutting out an outline of an occlusion clip precursor from a sheet of material, the occlusion clip precursor including a pair of occlusion arms; and, compressing the occlusion clip precursor to preload the pair of occlusion arms to form an occlusion clip. Frantzen teaches to preload the arms such that they are held in a normally closed position (col. 2 lines 54-57, col. 9 lines 14-19). Frantzen teaches to form the clip by first cutting a precursor from a sheet of material via a wire-EDM process (fig. 1A, col. 8 lines 27-63). Subsequently, the arms of the clip precursor are pressed to bias the arms against each other with a predetermined amount of force (fig. 1B, col. 8 line 64 – col. 9 line 19).
Frantzen fails to explicitly teach a pair of biasing arms (24 & 26, figs. 1 & 2; col. 6 lines 21-25), where a respective gap separates each of the pair of occlusion arms from a respective one of the pair of biasing arms along a majority of a dominant longitudinal dimension of the occlusion clip (figs. 1 & 2; col. 6 lines 16-38). However, this is taught by Yoon.
a pair of occlusion arms (28 & 30, figs. 1 & 2; col. 6 lines 10-14, 17-20 & 39-52) and a pair of biasing arms (24 & 26, figs. 1 & 2; col. 6 lines 21-25), where a respective gap separates each of the pair of occlusion arms from a respective one of the pair of biasing arms along a majority of a dominant longitudinal dimension of the occlusion clip (figs. 1 & 2; col. 6 lines 16-38).
In this case, both Yoon and Frantzen are directed to occlusion clips having arms that are formed to have a normally closed position such that the arms are preloaded against each other. One of skill in the art will appreciate that occlusion clips come in a variety of shapes. Yoon teaches one of skill in the art that it is known for occlusion clips to comprise occlusion arms and biasing arms with a gap therebetween. Since Frantzen teaches that it is known to form occlusion clip arms via a wire EDM process, it would be predictable to form the occlusion and biasing arms of Yoon via the wire EDM process. Thus, it would be obvious to modify Frantzen to form the clip having occlusion and biasing arms as taught by Yoon.
Regarding claim 19, as detailed in the rejection to claim 18 above, Frantzen et al. further teach the step of cutting out the outline is performed using electrical discharge machining.
Regarding claim 20, as detailed in the rejection to claim 18 above, Frantzen et al. further teach the electrical discharge machining includes wire electrical discharge machining.
Regarding claim 23, Frantzen et al. further teach the occlusion clip comprises a continuous length of material (Yoon, fig. 1, col. 6 lines 6-9) interposing a pair of terminal ends (Yoon, fig. 1, i.e. ends 36 & 38), the continuous length of material including a first turn having a greater than 150 degree change of direction (Yoon, fig. 1, portion 32), a second turn having a greater than 150 degree change of direction (Yoon, fig. 1, portion 34), a third turn having a greater than 150 degree change of direction (Yoon, fig. 1, portion 22), where the third turn occurs at a proximal end of the occlusion clip (Yoon, fig. 1), where the first and second turns occur proximate a distal end of the occlusion clip (Yoon, fig. 1), where the proximal end and the distal end are opposite one another, and where the pair of terminal ends occur proximate the proximal end of the occlusion clip (Yoon, fig. 1, wherein ends 36 & 38 are proximate third turn 22 which is at the proximal end of the clip).
Claim 29 recites compressing the occlusion clip precursor includes setting a gap between each of the pair of occlusion arms and a respective one of the pair of biasing arms. The natural logical result of compressing the arms of Frantzen et al. is to form a final clip wherein each of the occlusion arms is positioned a desired distance away from each of the biasing arms.  
Regarding claim 31, Frantzen et al. fails to explicitly teach compressing the occlusion clip precursor establishes a preload of at least 1.12 pounds of force. However, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
In this case, Frantzen et al. teaches to form a clip having a predetermined preload, but is silent as to specific ranges of preloads. Since the general conditions of the claim are disclosed by the prior art, and, the claimed preload does not appear to be a critical feature of the invention, discovering optimal or workable preloads is not inventive. Merely changing the degree of the preload, even if it produces better results than prior inventions, does not sustain a patent. See MPEP 2144.05(II)(A). 
Claim 32 recites compressing the occlusion clip precursor imparts a substantially constant closing force upon the pair of occlusion arms. One of ordinary skill in the art will readily appreciate that compressing the arms of the clip imparts a substantially equal preload on each of the arms that remains substantially constant during the life of the clip.
Regarding claim 37, Frantzen et al. further teach the outline of the occlusion clip precursor includes at least three C-shapes lying along a common plane (fig. 1 of Yoon, wherein portions 22, 32 & 34 all form a C-shape that lie in a plane that forms a cross-section of the clip). 

Response to Arguments
Applicant's arguments filed November 16, 2020 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 6 of the remarks, Applicant summarizes the examiner interview. The examiner acknowledges that, with respect to claim 18, Yoon has been modified to be formed via EDM. However, the examiner has not taken a position as to the exact direction of the EDM cuts. 
On pages 7-11 of the remarks, Applicant argues with respect to claim 18 that it is not obvious to combine Yoon and Frantzen because (1) it is not predictable due to the through holes 44, 46 in Yoon; (2) it is unclear how the clip of Yoon can be cut from a sheet of material and retain the depth dimension; and (3) if the depth of the Yoon clip is reduced, the examiner doesn’t address how the grip of the clip would be affected. 
With respect to (1), Frantzen is used to create the general outline of the clip of Yoon via an EDM process. While the rejection doesn’t take a position on how specifically the openings 44/46 of Yoon are created, one of skill in the art will appreciate that there are many ways to form the openings. For example, it is well known to use EDM processes to create holes. In addition, Frantzen teaches many other ways, including milling, stamping, and other machining processes. Thus, the examiner still believes it is predictable to form the clip of Yoon by creating the outline of the clip with a wire EDM process.
With respect to (2), the broadest reasonable interpretation of the term “sheet” is a rectangular/square piece of material that has a thickness dimension that is relatively small as compared with its length and width. With respect to Yoon, the figures illustrate that the height dimension is the smallest dimension. As such, when modifying Yoon in view of Frantzen, the natural logical result is that a length of the sheet will be similar to the length of the clip of Yoon, the width of the sheet will be similar to the width/depth of the clip of Yoon, and the thickness of the sheet will be similar to the height of the clip of Yoon. As stated above, since the height is the smallest dimension of the clip, the clip will be cut from a rectangular sheet of material having a relatively small thickness compared to the length and width. Thus, the depth of the dimension of Yoon can be kept because the height dimension of the Yoon clip is equivalent to the sheet thickness. The examiner also notes that the alternate rejection states that it would be obvious to reverse the references such that the clip of Frantzen, which is explicitly taught to be cut from a sheet of material, can be formed to have the structure of the biasing and occlusion arms as taught by Yoon.

On pages 12-13 of the remarks, Applicant argues with respect to claim 27 that Dion is not relevant art because the clip of Yoon is not patient specific, is cut from sheet of material, and is not an orthopedic implant. Thus, hindsight was used.
Using post-machining processes is generally well-known in the manufacturing arts to create a final shape and to polish. Dion is used to teach that post-machining processes are also used when creating medical devices via EDM. Since Dion is directed to manufacturing medical devices via EDM, the teachings of Dion are reasonably pertinent to the claimed invention. Further, one of skill in the art would be very interested in creating medical devices by EDM with reduced surface variation and roughness, which Dion teaches can be done by post-EDM processes. The examiner believes that reading the manufacturing process of Dion to only be relevant to implants is too narrow a reading.
On pages 13-15, Applicant argues with respect to claims 21, 22, 33, and 34 that it would not be obvious to use a fabric because an objective motivation is not provided. Specifically, Cosgrove and Winkler are occlusion clips comprising one pair of arms and smooth occlusion surfaces, and, placing a fabric over teeth would retard the gripping function of the teeth.
As detailed in the rejection to claim 21, Cosgrove teaches that fabric can be placed on occlusion arms with projections without destroying the gripping function of the projections. As further detailed in the rejections, one of ordinary skill in the art would find it predictable to at least wrap fabric around the arms of the clip. The examiner further believes it would be predictable to slide a cylindrical fabric over the clip as taught by Winkler because a cylindrical fabric having an appropriate size will predictably be able to slide over the teeth of Yoon. The examiner notes that Yoon teaches the clip has teeth or serrations. The rejection uses the teaching of teeth, thus, the teeth are not serrated as claimed by Applicant.
On pages 16-17 of the remarks, Applicant argues with respect to claim 30 that due to the various differences between Yoon et al. and Soutorine that it would not be obvious to reduce the thickness of Yoon et al. 
The examiner agrees that the occlusion clips of Yoon et al. and Soutorine are not the same clip and comprise structural differences as well as methods of using. However, the 
Contrary to Applicant’s assertion, the examiner is not stating that one of skill in the art would know how to make a clip of any shape. The examiner’s position is that it is known and predictable to make C-shaped occlusion clips that have a thickness between 1-10 mm. While the Applicant has pointed out the differences between the clips, the Applicant has not argued why one of skill in the art would not believe it’s predictable for the clip of Yoon et al. to function as intended when modified to have a thickness between 1 and 10 mm. For example, why would the fact that the clip of Yoon et al. is preloaded, which the clip of Soutorine is not, make one of skill in the art believe that the thickness of Soutorine would not be adequate for the clip of Yoon et al.? While the structure and method of applying the clips to a blood vessel are different (one is preloaded and one is not), the end result is the same—both clips are meant to clamp a blood vessel between arms. Thus, one of skill in the art would find it predicable that C-shaped occlusion clips of various shapes can function when having a thickness of 1-10 mm. 
On pages 17-18, Applicant argues with respect to claims 24, 25, and 26 that the combination is erroneous due to claim 18 being allowable, and, for other reasons.
As stated above, the examiner does not believe claim 18 is allowable. The examiner cannot respond to the “other reasons” argument because specific arguments were not made.
On page 18, Applicant argues with respect to claim 28 that the term “outline” was not interpreted properly.
Applicant’s specification does not provide a definition for the term “outline”. The broadest reasonable interpretation of “outline” is broader than “the complete outer periphery”. In manufacturing arts it is known to create partial outlines or crude outlines that need post-machining processes (see the rejection of claim 27 in view of Dion). In addition, Applicant’s specification teaches that the term “outline” is used to create a crude or initial outline that requires subsequent machining operations (paras. [0033] & [0034] of Applicant’s originally filed specification). Thus, the broadest reasonably interpretation of “outline” includes 
On pages 18-19, Applicant argues with respect to claim 35 that one of skill in the art would have no reasons to look at Henry.
Since Applicant's claimed invention is directed to securing fabric to a clip, and, Henry teaches a way of securing fabric to a clip, the examiner believes that Henry would logically commend itself to an inventor attempting to secure fabric to a surgical clip. Further, since Yoon et al. is silent as to how to secure the fabric and surgical clip, the examiner is not persuaded that it wouldn't be obvious to crimp a portion of the fabric to the clip as taught by Henry.
On pages 19-20, Applicant argues with respect to claim 36 that it is not obvious to use Basic due to the differences between Basic and the claimed invention.
The examiner believes the Applicant is trying to show nonobviousness by attacking references individually where the rejections are based on combinations of references. Yoon in view of Frantzen, Winkler and Cosgrove teach the limitations of claim 33, and a portion of claim 36.  Basic is only being used to teach that it is known to close a fabric end via sewing. Since Applicant has not explained why it is not predictable to sew the ends of the fabric of Yoon et al., the examiner still believes that sewing the ends of the fabric of Yoon et al. is predictable in view of Basic.
On pages 20-21 of the remarks, Applicant argues with respect to claims 38-41 that one wouldn't be motivated to provide curvature because the teeth would no longer be effective.
The examiner is not persuaded because the slight curvature of one of the arms will not prevent the grasping surfaces of Yoon et al. from contacting the vessel along substantially the entire width of the vessel (fig. 4 of Shipp). Thus, the teeth of Yoon et al. would still function as intended by preventing the vessel from moving with respect to the clip. Further, the examiner is not persuaded that modifying Yoon et al. by Shipp would allow blood to flow through since the purpose of the clip in Shipp is to clamp blood vessels.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A rejection of claims over Frantzen in view of Yoon has been added, but is not considered a new ground of rejection since the rejection merely changes the order the references are used while relying on the same teachings. See MPEP 1207.03(a)(II)(4).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/


/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”